DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29th, 2021 has been entered.

Response to Arguments
Applicant amended claims 1 – 2, 8 – 9, 11, 13 – 14, 16 – 17, and 20.
The pending claims are 1 – 7, 10, 16, and 20 [Page 10 lines 1 – 6].

Applicant provides their summary of the Interview conducted on November 3rd, 2021 [Page 9 lines 7 – 12].
Applicant does not comment with Examiner’s Functional Analysis under 112(f), however, in the interest of brevity the section will be omitted.

Applicant’s arguments, see Page 11 line 19 – Page 12 line 10, filed November 29th, 2021, with respect to clam 1 have been fully considered and are persuasive.  The 35 USC 103 Rejection of claims 1, 16, and 20 has been withdrawn. 
	First, the Applicant recites the references against the claims and recites portions of amended independent claim 1 [Page 10 line 13 – Page 11 line 18].
Second, the Applicant contends Zhang and Cheng in combination do not teach features of amended independent claim 1 [Page 11 line 19 – Page 12 line 10].  The argument in particular Page 12 
Third, the Applicant briefly states the other references do not teach the features of the amended claims and contends the claims are allowable for at least the reasons given [Page 12 lines 11 – 14].

Election/Restrictions
Claims 8 – 9, 11 – 15, 17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species (III – IX), there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on October 22nd, 2020.
Applicant's election with traverse of Species II in the reply filed on October 22nd, 2020 is acknowledged.  The traversal is on the ground(s) that Claim 20 is a generic claim and should be considered with the elected claims contending Species I and II are not distinct [Page 10 lines 1 – 12].  This is not found persuasive because the Election Requirement mailed on October 1st, 2020 indicated claim 20 as generic.  Thus, it is unclear what the traversal is since claim 20 was considered generic (See Page 4 of the October 1st, 2020 Election Requirement).  However, Species I and II are distinct in that Species I merely discloses a high level head mounted display and Species II is an imaging / depth ranging / finding arrangement of parts that while may be incorporated into Species I is not required by Species I with the particular imaging arrangement and further for the reasons given in the October 1st, 2020 Election Requirement (see at least Page 3 of the October 1st, 2020 Election Requirement).  Further, since Species I was not elected (Species II was), Species III – IX are not available for election (see page 3 of the October 1st, 2020 Election Requirement).
The requirement is still deemed proper and is therefore made FINAL.

In view of the indication of the generic independent claims being allowable, the Examiner reconsiders the Election Requirement of October 1st, 2020.
Claims 1 – 7, 10, 16, and 20 are allowable. The restriction requirement among Species I – IX , as set forth in the Office action mailed on October 1st, 2021, has been reconsidered in view of the allowability The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 1st, 2021 is withdrawn.  Claims 8 – 9, and 11 – 15, 17 and 19 directed to non-elected Species I and III – IX are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (Continuation of US Application 15/696,907 filed on September 6th, 2017).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8th, 2021 were filed before the mailing date of the Notice of Allowance (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statements (IDS) submitted on June 21st, 2021 and August 11th, 2021 were filed before the mailing date of the First Action on the Merits (mailed August 27th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
rd, 2020; September 30th, 2020; October 19th, 2020; November 24th, 2020; February 1st, 2021; and February 24th, 2021 were filed before the mailing date of the First Action on the Merits (mailed April 9th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Terminal Disclaimer
The terminal disclaimer filed on September 17th, 2017 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents #10,574,973; #10,388,026; and #10,613,413 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 17 and 19 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 is taken as the representative claim.  Claim 1 recites the use of two optical elements to steering / spread out a laser beam / imaging beam where the spread of the second element is more than three times the first.  The optical elements in combination with the other features is not an obvious combination over the prior art as the prior art does not suggest the desired spread factor / condition on the spread between optical elements as claimed.
Claim 16 is the method which corresponds to claim 1 and claim 20 recites a system incorporating all of the features of claim 1 and thus are similarly Allowable.
Claims 2 – 15, 17, and 19 depend from allowed independent claims and thus are similarly Allowable.
The Examiner cites the closest pertinent art found in the Conclusion section including results from Interference Search.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Popovich, et al. (US PG PUB 2018/0232048 A1 referred to as “Popovich” throughout) in Figures 7 and 8 render obvious multiple optical elements to steer beams with air gaps / space between the elements.  Gribetz, et al. (US Patent #10,473,935 B1 referred to as “Gribetz” throughout) in Figure 4 (see at least reference characters 406 and 408) renders obvious the design choice of having a spacer / space between optical elements.

References that may be commonly owned include: Shi, et al. (US PG PUB 2017/0059960 A1 referred to as “Shi” throughout).

References previously cited against the claims include: Robbins, et al. (US PG PUB 2016/0077338 A1 referred to as “Robbins” throughout).

Reference found in updated search and consideration including Interference Search include: Ledentsov, et al. (US PG PUB 2017/0332071 A1 referred to as “Ledentsov” throughout); Diebold, et al. (US PG PUB 2017/0328826 A1 referred to as “Diebold” throughout) in Figure 3 and Paragraphs 86 – 90 teaches spreading a beam for scanning / imaging, but does not render obvious the spread factor requirements claimed.  Platzgummer (US PG PUB 2016/0012170 A1 referred to as “Platz” throughout) in Figure 1 teaches spreading an input beam, but not the claimed spread factor.  Van Heugten (US PG PUB 2015/0301338 A1 referred to as “Van Heugten” throughout) teaches in Figures 4 and 5 imaging set-ups relevant, but in Paragraphs 49 – 51 lacks suggestion of the spread factors claimed.  Tsukamoto, et al. (US PG PUB 2011/0063705 A1 referred to as “Tsukamoto” throughout) teaches in Figures 3 – 5 various arrangements of spreading beams with two optical elements, but not in accordance with the arrangements or requirements of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487